Citation Nr: 0203558	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for psychosis, including as 
due to an undiagnosed illness.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1988 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied service connection for a 
psychosis, including as due to an undiagnosed illness.  The 
veteran entered notice of disagreement with this decision in 
August 1999; the RO issued a statement of the case in August 
1999; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in August 1999.  


REMAND

On the August 1999 VA Form 9, the veteran checked the block 
to indicate that he desired a travel Board hearing at the RO.  
The claim was certified to the Board in March 2002.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing at the RO before a member of the 
Board and return the claims file to the 
Board. 

The appellant, as well as the representative on his behalf, 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




